Citation Nr: 0736075	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-35 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for ulcerative colitis, 
claimed as diarrhea and a nervous stomach.  

2.  Entitlement to service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION


The veteran had active service from August 1967 to August 
1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In this decision the Board is reopening the claim for 
ulcerative colitis on the basis of new and material evidence.  
The Board will then remand the underlying claim for service 
connection to the RO, via the Appeals Management Center (AMC) 
in Washington, DC, for further development and 
readjudication.


FINDING OF FACT

Some of the additional evidence received since a July 2002 
decision is not duplicative or cumulative of evidence 
previously considered or relates to an unestablished fact 
necessary to substantiate the claim for ulcerative colitis.  


CONCLUSIONS OF LAW

1.  The July 2002 decision denying service connection for 
ulcerative colitis is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2007).   

2.  New and material evidence has been received since that 
July 2002 rating decision to reopen the claim for service 
connection for ulcerative colitis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Duties to Notify and Assist

As already mentioned, the Board is reopening the claim for 
ulcerative colitis on the basis of new and material evidence 
and then remanding the underlying claim for service 
connection to the RO (via the AMC) for further development 
and readjudication.  So the Board need not discuss whether 
there has been compliance with the notice and duty to assist 
provisions of the Veterans Claims Assistance Act (VCAA) until 
the claim is further developed and readjudicated de novo on 
remand.  38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§  
3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

It also follows the Board need not discuss whether there has 
been compliance with the holding in Kent v. Nicholson, 20 
Vet. App. 1 (2006), in terms of apprising the veteran of the 
specific reasons his claim was previously denied (so he can 
address these prior evidentiary shortcomings) because the 
Board is reopening his claim, regardless.

New and Material Evidence to Reopen the Claim

Although the RO reopened the veteran's claim in a July 2004 
statement of the case (SOC), the Board also must make this 
threshold preliminary determination because this in turn 
affects the Board's jurisdiction to review the merits of the 
underlying claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. 
Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001); see also VAOPGCPREC 05-92 (March 4, 1992). 

In July 2002, the RO denied the veteran's claim to reopen.  
In October 2002, the veteran submitted a new claim.  The RO 
was correct in construing this letter as a claim to reopen 
and not as a notice of disagreement (NOD) for the July 2002 
RO decision.  The veteran did not express disagreement and a 
desire for Board review of the July 2002 RO decision.  The 
veteran's letter was not a valid NOD for the July 2002 RO 
decision.  Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 
2002); 38 C.F.R.  § 20.201 (2007).  Therefore, the July 2002 
RO decision is final and binding on him based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d) (2007); 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(2007).  

If, however, new and material evidence is presented or 
secured with respect to a claim that has been denied, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  The veteran filed his claim to reopen in 
October 2002.  Therefore, a newer definition of what 
constitutes "new and material" evidence applies.  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary to consider the patently incredible to 
be credible").  

In its July 2004 SOC, the RO determined that some VA medical 
treatment records showed a diagnosis of ulcerative colitis.  
Additionally, the veteran submitted over a dozen statements 
from friends, family, and co-workers, stating he has had a 
gastrointestinal condition for decades - so presumably 
dating back to his military service, which ended in 1971.  
The Board therefore agrees with the RO's decision to reopen 
his claim because this evidence is both new - since it was 
not considered in the prior, unappealed decision, and 
material - since it indicates he may have had ulcerative 
colitis even as far back as when he was in the military.  
38 U.S.C.A. § 5108.  See also Prillaman v. Principi, 346 F.3d 
1362 (Fed. Cir. 2003).




ORDER

As new and material evidence has been submitted, the claim 
for service connection for ulcerative colitis is reopened.  
To this extent, the appeal is granted.  


REMAND

The veteran's service medical records (SMRs) show he was 
treated for diarrhea in August 1968, when he complained that 
he had experienced stomach pain and diarrhea since May 1968.  
He was prescribed a five-day trial of tetracycline and told 
to use kaopectate.  In September 1968, he was treated again 
for stomach pain and diarrhea, which he said occurred as 
frequent as six times per day.  Twice in June 1970 he 
complained of diarrhea and blood in his stool.  In August 
1970, he reported experiencing rectal bleeding.  

In July 2001, the veteran underwent VA gastrointestinal and 
rectal examinations.  However, neither examination provided 
an etiology opinion with regard to his ulcerative colitis.  
As his SMRs show several instances of treatment for diarrhea 
and stomach pain, the Board finds that a VA examination is 
needed for a medical nexus opinion to determine whether his 
ulcerative colitis is service connected.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Also, in a May 2005 statement, the veteran's representative 
argued that the claimed disorder (ulcerative colitis) may as 
well have been caused by the veteran's already service-
connected post-traumatic stress disorder (PTSD).  So they are 
alleging entitlement to secondary service connection, too.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
And a medical nexus opinion is needed concerning this 
possible additional correlation.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998).



Aside from this, during the pendency of this appeal, on March 
3, 2006, the Court issued a decision in the appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R.  § 3.159(b) apply to all five elements of a 
service-connection claim, including the downstream degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran has not been provided notice 
regarding how a downstream disability rating and an effective 
date will be assigned should his claim for service connection 
be granted.  As these questions are involved in his present 
appeal, he should be provided this notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), including an explanation as 
to the type of evidence that is needed to establish both a 
downstream disability rating and an effective date.  

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
examination to obtain a medical nexus 
opinion indicating whether it is at least 
as likely as not that his ulcerative 
colitis is attributable to his military 
service - and, in particular, the 
documented recurring complaints of 
diarrhea and stomach pain he had while in 
the military.  

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not the veteran's ulcerative 
colitis, alternatively, was caused or 
chronically aggravated by his service-
connected PTSD. 

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The examiner should discuss the rationale 
of the opinions, whether favorable or 
unfavorable.  If the examiner cannot 
provide the requested opinions without 
resorting to speculation, he or she 
should expressly indicate this.

The claims folder, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the veteran's pertinent medical and other 
history.

Advise the veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
for his claim.  

2.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a downstream 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

3.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them and opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


